Citation Nr: 0830852	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-05 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to recognition of the veteran's son, J. C., as a 
helpless child based upon having permanent incapacity for 
self-support prior to age 18.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from March 1966 to March 1969.  
He died in September 2001.  The appellant, J. C., is the 
veteran's son.  He was born on July [redacted], 1971 and turned 18 on 
July [redacted], 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in New Orleans, 
Louisiana and St. Louis, Missouri.  The matter comes now to 
the Board from the RO in Boston, Massachusetts.  


FINDING OF FACT

The record does not contain medical evidence that at the time 
of his 18th birthday or prior thereto, J. C. suffered from a 
physical or mental defect rendering him permanently incapable 
of self-support.


CONCLUSION OF LAW

The veteran's son, J. C., is not a helpless child of the 
veteran within the meaning of the law.  38 U.S.C.A. § 101(4) 
(West 2002); 38 C.F.R. §§ 3.57, 3.356 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Notice as to what evidence needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  
Letters of May 2005 and September 2006 provided pertinent 
notice and development information.  

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Helpless child benefits on the basis of permanent incapacity 
for self-support before attaining the age of 18

The appellant argues that he suffered from a cardiovascular 
disorder prior to his 18th birthday, as such; he should be 
awarded his helpless child claim. 

The appellant's mother has reported that the appellant is now 
100 percent disabled and relies on her for support.  She has 
submitted financial records that show he is receiving Social 
Security Administration (SSA) benefits.  She has also 
indicated that he became disabled in 2003 at the age of 33.  

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356.  There is no evidence that appellant had 
any schooling after high school.

For helpless child status, it must be shown that the child 
became permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self-
support through his or her own efforts by reason of physical 
or mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling.  Principal factors for consideration are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or he is not 
incapable of self-support.  Incapacity for self- support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or he was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases [it] should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self- support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356.

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further. Id.

The record contains a certificate of birth showing that the 
appellant was born on July [redacted], 1971.  His 18th birthday was 
therefore on July [redacted], 1989. 

The medical evidence establishes that J. C.'s cardiovascular 
disability was first diagnosed after his 18th birthday.  
Private medical records dated between January and February 
2004 show that the appellant was treated for congestive 
cardiomyopathy.  

In a June 2005 statement the appellant's private physician 
noted that he had treated the appellant for the previous 18 
months.  He reported that J. C. had severe dilated 
cardiomyopathy and that due to his poor exercise performance 
and family history of sudden death an implantable 
cardioverter defibrillator (ICD) was implanted.  He indicated 
that the appellant's father and brother died due to cardiac 
complications.  He also noted that his twin brother had 
asymptomatic mild cardiomyopathy.  He stated that it was 
likely that J. C. had the genetic predisposition for 
cardiomyopathy his entire life.  Additionally, he was 
asymptomatic for a interval of many years before his 
disability progressed to symptomatic congestive heart 
failure.  

However, whether or not J. C. had a predisposition for a 
cardiac disorder which was eventually diagnosed as 
cardiomyopathy after reaching the age of 18, is not 
dispositive of the issue.  Here, the competent clinical 
evidence of record fails to demonstrate that at the time of 
J. C.'s 18th birthday he suffered from a physical or mental 
defect rendering him permanently incapable of self-support.  
No medical professional has indicated that he was permanently 
incapable of self-support by age 18, either physically or 
mentally.  While the appellant and his mother have made such 
assertions, the Board notes that the lay statements are 
insufficient to find that J. C. was incapable of self-support 
prior to age eighteen.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Rather evidence suggests that some time 
after 2000, appellant was totally disabled.

The failure to establish permanent incapacity for self-
support prior to the 18th birthday of the appellant's son, J. 
C., is dispositive.  See Bledsoe v. Derwinski, 1 Vet. App. 32 
(1990).  Since the record contains no evidence establishing 
such incapacity at a time before, or on, J. C.'s July [redacted], 
1989, 18th birthday, entitlement to recognition of the 
veteran's son as a "child" based on permanent incapacity for 
self-support has not been established.




ORDER

Entitlement to recognition of the veteran's son, J. C., as a 
helpless child based upon having permanent incapacity for 
self-support prior to age 18 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


